Gray, J.
It is very clear that neither of the objections made by the defendant to the plaintiff’s right to maintain this action can be supported.
1. By the terms of the lease, the rent is due and payable on the first days of October and of April; and neither the time of payment, nor the right to sue for the rent in case of non-payment, is extended or postponed by the provision that the landlord may take possession of the premises after sixty days default of payment. Clun's case, 10 Co. 129 a. Van Rensselaer v. Jewett, 5 Denio, 128, 131, and 2 Comst. 148-150.
2. The clause by which it is stipulated that, if any dispute shall arise between the parties, the question in dispute shall be submitted to arbitrators, whose award shall be final, does not undertake to limit the right of action to the amount to be found due by the arbitrators, or in any way to make that right conditional or dependent upon a submission or offer to submit to arbitration ; and, according to all the authorities, is no bar to an action upon the other covenants in the lease. Scott v. Avery, 8 Exch. 487, and 5 H. L. Cas. 846 et seq. Dimsdale v. Robertson, 2 Jones & Lat. 58. Scott v. Liverpool, 3 De Gex & Jones, *166334. Elliott v. Royal Exchange Assurance Co. Law Rep. 2 Exch. 237, and cases cited. Tobey v. County of Bristol, 3 Story. 819. Nute v. Hamilton Insurance Co. 6 Gray, 182. Gray v. Wilson, 4 Watts, 39. Hill v. More, 40 Maine, 515.

Judgment for the plaintiff